DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 12, 2021.  As directed by the amendment: claims 1 and 3-8 have been amended, claim 2 has been cancelled, and claims 9-12 have been added.  Thus, claims 1 and 3-12 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed July 12, 2021, with respect to the rejection of newly amended claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erskine, US 5,501,675, see below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 5,830,190 in view of Shaw et al. (Shaw), US 2012/0323181 A1 and further in view of Erskine, US 5,501,675.
Regarding claim 1, Howell discloses a catheter and needle assembly (Fig. 1) comprising: a hollow handle (elongate hollow handle 24, Fig. 1) coupled to a grip portion (see annotated Fig. 1 below), the hollow handle and grip portion comprising an elongate cavity (cavity 25, Fig. 2); a catheter hub (hub 20, Fig. 1) comprising: a catheter (catheter 12, Fig. 2); an elongate needle (needle 32, Fig. 2) mounted on a needle carriage (needle hub 40, Fig. 2), wherein the needle carriage is slidably disposed within the elongate cavity between a first position (see position of Figs. 5 and 5a) and a second position (Fig. 6); a spring (spring 41, col. 4, line 23) coupled to the needle carriage; and a trigger portion (releasable latch 50 and trigger 51, col. 4, line 27, as well as projection 52, col. 5, line 30) comprising a trigger button (trigger 51, col. 4, line 27).

    PNG
    media_image1.png
    697
    860
    media_image1.png
    Greyscale

Howell does not teach the catheter hub comprising a septum.
However, Shaw teaches an IV catheter introducer with a spring-biased needle retraction system, wherein the catheter hub (catheter hub 12, Fig. 2) comprises a septum (catheter hub seal 18, Fig. 2), as well as a lateral access port 32, P0014, for injecting or withdrawing fluid once the retractable needle is removed and the seal 18 constricts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the hub of Howell with the septum of Shaw for the purpose of wiping potentially infectious fluids off of the outer surface of the needle, as taught by Shaw (P0007), and the lateral access port of Shaw to the hub of Howell to provide for injecting and withdrawing fluids once the hub seal constricts. 
Howell does not explicitly teach the trigger portion comprising a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion compared to the narrow portion, wherein the narrow portion engages the needle 
However, Erskine teaches a safety catheter assembly wherein the trigger portion (activation latch 34, col. 2, lines 45-46, and shown in Figs. 4-7) comprises a keyhole opening (keyhole shaped opening 36, col. 2, line 50), wherein the keyhole opening comprises a narrow portion (narrow portion, see annotated Fig. 5 below) and an enlarged portion (enlarged portion, see annotated Fig. 5 below) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position (col. 2, line 55 to col. 3, line 20).

    PNG
    media_image2.png
    864
    520
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Howell with the trigger portion of Erskine by combining prior art elements (trigger portion of Erskine and device of Howell), according to known methods (combine the trigger portion of Erskine into the device of Howell), to yield predictable results (release of the retraction spring by depressing the trigger portion), MPEP 2143(I.)(A.).  
Regarding claim 3, Howell in view of Shaw in view of Erskine teaches the catheter and needle assembly of claim 1, wherein the septum (catheter hub seal 18, Fig. 2; Shaw) is configured to be traversed by the elongate needle (needle 32, Fig. 2; Howell) when the elongate needle is in the first position (see Fig. 5 of Howell and Fig. 1 of Shaw) and configured to form a fluid-tight seal when the elongate needle is slidably 
Regarding claim 4, Howell in view of Shaw in view of Erskine teaches the catheter and needle assembly of claim 1, wherein the needle carriage (needle hub 40, Fig. 2) comprises a carriage extension (distal end portion 42, Fig. 5a) configured to detachably couple (col. 4, lines 10-14) with a proximal fitting of the catheter hub (catheter hub 20, Fig. 5a) when the elongate needle is in the first position (see Figs. 5 and 5a).
Regarding claim 5, Howell in view of Shaw in view of Erskine teaches the catheter and needle assembly of claim 1, wherein the needle carriage (needle hub 40, Fig. 2) comprises a needle carriage cavity (flash back chamber 44, Fig. 2a) in fluid communication with (col. 3, lines 65-67) an open bore (passageway 38, Fig. 3) of the elongate needle (needle 32, Fig. 3).
Regarding claim 6, Howell in view of Shaw in view of Erskine teaches the catheter and needle assembly of claim 1, wherein the trigger portion further comprises a trigger tab (Howell, releasable latch 50, col. 4, line 27) extending from the trigger button, wherein the needle carriage comprises a neck (Howell, see annotated Fig. 5a below) configured to engage the trigger tab to maintain the elongate needle in the first position.

    PNG
    media_image3.png
    360
    797
    media_image3.png
    Greyscale

Regarding claim 7, Howell in view of Shaw in view of Erskine teaches the catheter and needle assembly of claim 6, wherein depressing the trigger button slides the trigger tab to disengage the neck to retract the elongate needle to the second position (Howell, col. 5, lines 39-43).  
Regarding claim 8, Howell in view of Shaw in view of Erskine teaches the catheter and needle assembly of claim 1, wherein a sharp distal point of the elongate needle is shielded by the grip portion when the elongate needle is in the second position (Howell, Fig. 6).  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Howell view of Shaw.
Regarding claim 9, Howell discloses a catheter and needle assembly (Fig. 1) comprising: a hollow handle (elongate hollow handle 24, Fig. 1) coupled to a grip portion (grip portion, see annotated Fig. 1 below), the hollow handle and grip portion comprising an elongate cavity (cavity 25, Fig. 2), wherein the grip portion comprises a plurality of trigger tab slots (trigger slots, see annotated Fig. 5a below) opposing each other, wherein the plurality of trigger tab slots each comprise a groove disposed within the inner surface of the grip portion (see annotated Fig. 5a below wherein the trigger is 

    PNG
    media_image1.png
    697
    860
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    360
    797
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    360
    797
    media_image5.png
    Greyscale

Howell does not teach the catheter hub comprising a septum.
However, Shaw teaches an IV catheter introducer with a spring-biased needle retraction system, wherein the catheter hub (catheter hub 12, Fig. 2) comprises a septum (catheter hub seal 18, Fig. 2), as well as a lateral access port 32, P0014, for injecting or withdrawing fluid once the retractable needle in removed and the seal 18 constricts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the hub of Howell with the septum of Shaw for the purpose of wiping potentially infectious fluids off of the outer surface of the 
Regarding claim 10, Howell in view of Shaw teaches the catheter and needle assembly of claim 9, wherein the needle carriage comprises a neck (Howell, neck, see annotated Fig. 5a below) configured to engage the trigger tab to maintain the elongate needle in the first position.  

    PNG
    media_image3.png
    360
    797
    media_image3.png
    Greyscale

Regarding claim 11, Howell in view of Shaw teaches the catheter and needle assembly of claim 10, wherein depressing the trigger button slides the trigger tab to disengage the neck to retract the elongate needle to the second position (Howell, col. 5, lines 35-42).  
Regarding claim 12, Howell in view of Shaw teaches the catheter and needle assembly of claim 9, wherein a sharp distal point of the elongate needle is shielded by the grip portion when the elongate needle is in the second position (Howell, Fig. 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.A.D./           Examiner, Art Unit 3783           

/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783